Title: To James Madison from John Mathieu, 18 June 1802 (Abstract)
From: Mathieu, John
To: Madison, James


18 June 1802, Naples. Takes the opportunity by the frigate Boston, Captain McNeill, which is about to sail, to enclose a statement of all American ships that arrived at Naples, Messina, and Palermo between 1 January and 30 June 1802. Has heard from Captain McNeill that Morocco declared war on the U.S. and has informed all U.S. consuls in the Mediterranean. Adds in a postscript that he just received the enclosed circular letter from Leghorn [not found]; “I am very unhappy to see our Commerce so interrupt⟨ed⟩ by those Barberians, but that our Frigates will give a good account of them.”
  

   
   RC and enclosure (DNA: RG 59, CD, Naples, vol. 1). RC 2 pp. Surviving enclosure, dated 30 June 1802 (1 p.), lists seven ships that had arrived at the port of Naples since 1 Jan. 1802.



   
   A full transcription of this document has been added to the digital edition.

